Citation Nr: 0102057	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-15 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
digestive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to March 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a stomach condition. 


FINDINGS OF FACT

1.  In June 1995, the RO denied service connection for 
stomach problems; the veteran was duly notified of the 
decision on June 23, 1995; he filed a notice of disagreement 
in July 1995; a statement of the case was issued in August 
1995; and the veteran did not thereafter enter a substantive 
appeal. 

2.  Evidence added to the record since the June 1995 RO 
rating decision which is new is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
digestive disorder (claimed as stomach problems).


CONCLUSIONS OF LAW

1.  A June 1995 rating decision denying service connection 
for stomach problems became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

2.  Evidence received since the June 1995 rating decision 
pertinent to the issue of service connection for a digestive 
disorder is new and material, and the veteran's claim for 
service connection for a digestive disorder (claimed as 
stomach problems) is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran who served for 90 days or more during a 
period of war develops    peptic (gastric or duodenal) ulcers 
to a degree of 10 percent or more within one year from 
separation from such service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. 3.307, 3.309 (2000).

In June 1995, the RO denied the veteran's claim for service 
connection for stomach problems as being not well grounded, 
finding that: service medical records did not show treatment 
for stomach problems; an April 1995 VA examination report was 
negative, including the examiner's opinion which did not 
relate the veteran's stomach complaints to the prescribed 
Prednisone; and there was no evidence of an ulcer to a degree 
of 10 percent within one year of service.  The veteran was 
duly notified of the decision on June 23, 1995; he filed a 
notice of disagreement in July 1995; and a statement of the 
case was issued in August 1995.  However, the veteran did not 
thereafter enter a substantive appeal.  Therefore, the June 
1995 rating decision became final.  38 U.S.C.A. § 7105(a), 
(d)(3); 38 C.F.R. §§ 3.156, 20.302(b), 20.1103. 

However, 38 U.S.C.A. § 5108 states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In 
this case, as there is a prior final RO rating decision in 
June 1995, the claim may not be reopened and allowed unless 
new and material evidence is presented or secured.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the June 1995 RO 
rating decision, the last disposition in which the veteran's 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim in June 1995 
included service medical records, an April 1995 private 
physician letter, and an April 1995 VA examination report.  
Service medical records reflect no digestive disorder or 
stomach-related complaints during service until the service 
separation examination in March 1995 when the veteran checked 
the blocks which indicated that he either had, or had 
experienced, frequent indigestion and stomach trouble.  The 
March 1995 service separation examination found the veteran's 
abdomen and viscera to be normal.  

On an application for compensation dated in March 1995, the 
veteran wrote that his "stomach problems" were secondary to 
(side effects of) his skin problems, that is, were secondary 
to the medication he took for the skin problems.  He 
indicated that in September 1994 he spit up blood, which he 
thought was a side effect.  An April 1995 private physician 
letter from G. G., M.D., reflects that treatment for the 
veteran's allergies or hives included different H1 and H2 
antihistamines, as well as a Prednisone burst. 

At an April 1995 VA compensation examination, the veteran 
reported that he experienced heartburn and dyspepsia, 
sometimes on a daily basis, which did not require medication 
and which was relieved with milk.  He indicated his belief 
that his stomach condition was somewhat related to the 
medication which he took for a skin condition.  Abdominal 
examination was negative.  X-ray examination revealed normal 
upper gastrointestinal area.  The diagnosis was dyspepsia.  
The examiner indicated that, although the veteran received 
short courses of Prednisone, this did "not appear to be 
directly related to Prednisone.  It might have some distant 
relationship to antihistamines."  

The evidence added to the record since the June 1995 rating 
decision includes the veteran's written submissions, VA 
hospitalization and outpatient treatment records, and VA 
examination reports.  On a statement submitted in conjunction 
with an application to reopen, received in August 1998, the 
veteran wrote that his service medical records were silent 
for complaints of the stomach, but he would "send in copies 
showing [he] was treated in service for stomach problems."

A January 7, 1999 VA outpatient treatment entry notes a 
history of reflux disease, which the veteran reported had 
increased and was present hourly, though he received some 
temporary relief with antacids.  The examiner indicated that 
the veteran's symptoms "definitely relate to diet."  A 
January 25, 1999 VA outpatient treatment entry reflects a 
history of gastroesophageal reflux disease of one and a half 
years duration which had recently worsened, resulting in 
waking at night.  The symptom complained of was acid reflux.  
The work up was reported as within normal limits.  A February 
25, 1999 VA outpatient treatment entry reflects reported 
symptoms of gastroesophageal reflux disease after eating, 
unrelieved by H2 block, while the upper gastrointestinal 
examination was negative for ulcers but showed esophageal 
dysmotility without stricture, and the examination report 
noted that the veteran had lost weight since his wife began 
low-fat meal preparation.  A June 4, 1999 VA outpatient 
treatment entry reflects complaints of daily burning reflux 
of the sternum which occurred at night, and left epigastric 
discomfort, for which the veteran was taking over-the-counter 
Pepcid AC.  The same entry reflects that the veteran was 
advised that the side effects of Motrin and Tramadol, which 
were being taken for shoulder and back problems, may include 
headache and some gastrointestinal distress.  A January 2000 
VA skin disorders examination noted the veteran was taking 
Clonazepam, Risperdal, and Nefazodone, as well as 
Hydroxyzine, and that he had no known drug allergies.  

A VA summary of hospitalization for December 1999 reflects 
that the veteran drank a significant amount of caffeinated 
coffee and experienced psychosocial stressors which included 
going through a divorce, unemployment, and mental illness.  
The veteran's medications included Risperidone, Nefazodone, 
topical Hydrocortisone for a rash, Sudafed, and Zantac.  The 
veteran's diagnosed PTSD included some psychotic overlay in 
the past. 

VA outpatient treatment records also note various family and 
financial stressors.  For example, on January 25, 1999, the 
veteran reported that he was experiencing increased stress 
due to his wife having moved out with the children.  A 
February 1999 VA PTSD examination noted that the veteran had 
severe psychosocial stressors, including a traumatic 
incident, loss of his family, and likely loss on the job.  At 
that examination the veteran reported that he had vomited 
following hallucinations.  The examiner indicated that the 
veteran's reliving episodes manifested in a physiological 
reactivity which included a tendency to become nauseous.  A 
February 1999 VA outpatient treatment entry reflects the 
examiner's conclusion that stress and being hurried while 
eating played a role in the symptoms of gastroesophageal 
reflux disease.  A June 1999 VA psychiatric outpatient 
treatment entry reflects that a registered nurse/nurse 
practitioner advised the veteran that the side effects of 
Tramadol could be headache and some gastrointestinal 
distress.  A July 11, 1999 entry reflects that vomiting 
appeared to coincide with intense intrusive/hallucinatory 
symptoms and anxiety.  

Evidence added to the record since the June 1995 RO rating 
decision, which pertains to subjective complaints of a 
stomach disorder, a medical diagnosis, or the veteran's 
belief that his stomach complaints were related to Prednisone 
or medication prescribed for his service-connected skin 
disability, is not new.  This evidence was of record and 
considered by the RO in the June 1995 rating decision. 

However, the Board finds that the additional evidence of 
record which is new is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a digestive 
disorder.  Service connection with a 10 percent rating has 
been continuously in effect for dermatographism with pruritus 
since March 1995 and a 30 percent rating in effect from 
January 1999, which also included urticaria.  Effective from 
December 1998, service connection for post-traumatic stress 
disorder (PTSD) with agoraphobia was granted, with a 100 
percent rating assigned.  Service connection and a 10 percent 
rating for asthma has been in effect since January 1999. 

The additional evidence of record includes a specific medical 
diagnosis of gastroesophageal reflux disease, whereas the 
assessment of record in June 1995 included only dyspepsia.  
The additional evidence also includes some medical evidence 
that the veteran's diagnosed digestive disorder may be 
related to his service-connected PTSD, described as 
physiological reactivity to psychosocial stressors.  For 
example, the evidence reflects that medication for 
psychiatric disability (June 1999 outpatient entry) and 
physiological reactivity to psychosocial stressors (February 
1999 outpatient entry), which include vomiting, were 
associated with the veteran's gastrointestinal symptoms.  
Finally, the Board notes that, effective from January 1999, 
service connection was granted for asthma.  Medical opinion 
evidence dated in April 1995 indicates an opinion that the 
veteran's digestive symptomatology "might have some distant 
relationship to antihistamines."  For these reasons, the 
Board finds that the evidence received since the June 1995 
rating decision pertinent to the issue of service connection 
for a digestive disorder is new and material, and the 
veteran's claim for service connection for a digestive 
disorder (claimed as stomach problems) is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a digestive 
disorder is reopened.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
amended the provisions of 38 U.S.C.A. § 5107 to eliminate the 
well-grounded claim requirement.  VA is now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  The VCAA also includes new 
notification provisions, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the new statutory provisions with regard 
to assistance to the veteran-claimant, on Remand the RO 
should review the veteran's claim to insure compliance with 
this newly enacted statute.  In light of the Board's finding 
above that new and material evidence has been presented and 
the veteran's claim for service connection for a digestive 
disorder has been reopened, further development is required.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request any recent 
treatment records of the veteran and 
associate them with the claims file. 
Any VA medical records (not already of 
record) should be associated with the 
claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for a digestive disorder, 
psychiatric disability, skin disability, 
or asthma.  After obtaining appropriate 
consent from the veteran to the release 
of medical records, the RO should contact 
any medical care providers reported by 
the veteran and request copies of 
pertinent records.  The RO should comply 
with notice and duty to assist provisions 
of the VCAA, specifically as it relates 
to obtaining medical documentation 
identified by the veteran.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
ascertain the nature and etiology of any 
digestive disorder that may be present, 
to include gastroesophageal reflux 
disease.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and that the examiner 
indicates in writing that the claims file 
was reviewed.  All indicated special 
studies and tests, and any additional 
examinations deemed necessary, should be 
accomplished.  

After reviewing the claims file, the VA 
examiner should offer an opinion as to 
the etiology of any currently diagnosed 
digestive disorder, including 
gastroesophageal reflux disease.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any such currently diagnosed 
digestive disorder is related to:  a) 
service-connected skin disability 
(urticaria, pruritus, and 
dermatographism), including any 
medications used for treatment, including 
antihistamines and Prednisone burst; or 
b) service-connected PTSD with depression 
and agoraphobia, including any 
medications used for treatment; or 
c) service-connected asthma, including 
any medications used for treatment. 

4.  The RO should review the examination 
report to ensure that it complies with 
the directives of this REMAND.  If the 
examination report fails to comply with 
the directives of this REMAND, it should 
be returned for corrective action. 

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the veteran's 
claim for service connection for a 
digestive disorder.  If the determination 
remains adverse to the veteran, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be given an appropriate 
time in which to respond.  The record 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this remand is to comply with the duty to 
assist the veteran with the development of his reopened claim 
for service connection.  The veteran and his representative 
are free to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order, and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

